DETAILED ACTION
This final office action is in response to claims 1-19, 21-23, and 25-27 filed on 12/03/2021 for examination. Claims 1-19, 21-23, and 25-27 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed December 3, 2021 has been entered. Claims 1-19, 21-23, and 25 remain pending in the application. Claims 26-27 are new. Claims 20 and 24 are cancelled. The claims have been amended. Applicant’s arguments and amendments to the claims have overcome each and every drawings objection, 112 rejection, and 101 objection previously set forth in the Non-Final Office Action mailed September 9, 2021. Claims 1-19, 21-22, and 25-27 have been amended or newly added, and have necessitated a new ground(s) of rejection in this Office Action. Further, Applicant’s arguments regarding independent claim(s) has been fully considered but is not persuasive to differentiate over the prior art. Particularly:
Applicant opines that Wang et al. (US20190370806) does not disclose a “security controller”, but rather discloses performing verification on a conventional controller. Remarks, pg. 14. However, Examiner notes that (1) the “security controller” is included in the preamble of the claim and is not Wang discloses a security controller. Particularly, Wang teaches an accounting node controlling the addition of candidate blocks to a blockchain, so that only legitimate and non-malicious blocks may be added to the blockchain (see, e.g., Wang at [0067] and [0072-073]). I.e., the accounting node of Wang is a security controller. Regarding independent claims 17 and 25, similar amendments or any arguments were not provided in the Remarks dated 12/03/2021, and the rejections are maintained.
In view of the foregoing, and herein with regards to 35 U.S.C. 102 and 103, Applicant’s arguments regarding amended claim(s) have been fully considered but not persuasive to differentiate over the prior art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-19, 21, and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US20190370806, Hereinafter “Wang”).
Regarding claim 17, Wang teaches a method of root-of-trust blockchain verification ([0056] and [0067] – nodes are part of a blockchain, wherein trust is generated using a proof of work algorithm to verify blocks, and a protected hash processor unit performs the hash calculations) comprising: 
receiving a candidate block identifier corresponding to a block number of a candidate block of a distributed electronic ledger ([0152] – processor receives data values from a read-only memory ; 
receiving one or more verified block identifiers each corresponding to a block number of one or more verified blocks ([0067] – a latest assigned block number <i.e., a latest block identifier that corresponds to a most recent block’s number/height> of the latest block is used to verify a candidate block; [0077-078] – the latest assigned block has been previously verified; [0152] – data values used by the processors are stored in a memory and/or onboard RAM of the accounting node <i.e., the latest block identifiers are stored to be accessible by the processor>); 
comparing the received candidate block identifier with a block identifier of the one or more verified block identifiers ([0067] – comparison is made between the assigned candidate block number and the latest assigned block number; [0077-078] – the latest assigned block has been previously verified); 
not verifying the candidate block corresponding to the candidate block identifier in if the comparing of the received candidate block identifier to the block identifier of the one or more verified block identifiers does not satisfy a predetermined condition (Note: Claim limitations must be recited positively to be a required claim limitation. The recitation of “if the […]” fails to recite a positive limitation, and accordingly the limitation is not necessary for Wang to disclose the claim set; Further, Applicant is directed to Wang at: [0067] and [0093-094] – checks if block is greater than stored latest block identifier, and block must be determined legitimate to add to blockchain <i.e., equal to or less than fails>; [0077-078] – the latest block has been previously verified); and 
verifying the candidate block corresponding to the candidate block identifier and sending data corresponding to a verified block of the distributed electronic ledger ([0067] – if the comparison indicates that the candidate block satisfies a characteristic that the block numbers of blocks in the blockchain are monotonically increasing, then the candidate block is determined to be a legitimate , if the comparing of the received candidate block identifier to the block identifier in the one or more verified block identifiers satisfies the predetermined condition ([0067] – if the comparison indicates that the candidate block satisfies a characteristic that the block numbers of blocks in the blockchain are monotonically increasing, then the candidate block is determined to be a legitimate block).  

Regarding claim 18, Wang teaches the method of root-of-trust blockchain verification of claim 17, further comprising, if the candidate block identifier is identical to any one of the one or more verified block identifiers (Note: Claim limitations must be recited positively to be a required claim limitation. The recitation of “if the […]” fails to recite a positive limitation, and accordingly the limitation is not necessary for Wang to disclose the claim set; Further, Applicant is directed to Wang at: [0067] and [0093-094] – checks if block is greater than stored latest block identifier, and block must be determined legitimate to add to blockchain <i.e., equal to or less than fails>), declining verification of the candidate block corresponding to the candidate block identifier (Note: Claim limitations must be recited positively to be a required claim limitation. The recitation of “if the […]” fails to recite a positive limitation, and accordingly the limitation is not necessary for Wang to disclose the claim set; Further, Applicant is directed to Wang at: [0067] and [0093-094] – checks if block is greater than stored latest block identifier, and block must be determined legitimate to add to blockchain <i.e., equal to or less than fails>).  

Regarding claim 19, Wang teaches the method of root-of-trust blockchain verification of claim 17, further comprising, if the comparing of the candidate block identifier to the one or more verified block identifiers satisfies the predetermined condition (Note: Claim limitations must be recited if the […]” fails to recite a positive limitation, and accordingly the limitation is not necessary for Wang to disclose the claim set; Further, Applicant is directed to Wang at: [0067] – if the comparison indicates that the candidate block satisfies a characteristic that the block numbers of blocks in the blockchain are monotonically increasing, then the candidate block is determined to be a legitimate block), incrementing a block number counter (Note: Claim limitations must be recited positively to be a required claim limitation. The recitation of “if the […]” fails to recite a positive limitation, and accordingly the limitation is not necessary for Wang to disclose the claim set; Further, Applicant is directed to Wang at: [0067-068] – the latest block’s number <i.e., identifier> monotonically increases as blocks are added <i.e., count is incremented>).  

Regarding claim 21, Wang teaches the method of root-of-trust blockchain verification of claim 17, further comprising, if the candidate block identifier is identical to any one of the one or more verified block identifiers, logging a user identifier corresponding to a user submitting the candidate block for verification (Note: Claim limitations must be recited positively to be a required claim limitation. The recitation of “if the […]” fails to recite a positive limitation, and accordingly the limitation is not necessary for Wang to disclose the claim set; Further, and while not presently relied upon, Applicant is additionally directed to Wang at [0067], [0093-094] with Cheng (US2021011978) at [034-036] – as disclosing the logging the user identifiers).  

Regarding claim 25, Wang teaches a non-transient computer readable medium comprising instructions that, when executed, are configured to cause one or more processors ([0139-140] – system may comprise non-transitory computer readable storage medium) to 
receive a candidate block identifier corresponding to a block number of a candidate block of a distributed electronic ledger ([0152] – processor receives data values from a read-only memory and/or ; 
receive one or more verified block identifiers each corresponding to a block number of one or more verified blocks ([0067] – a latest assigned block number <i.e., a latest block identifier that corresponds to a most recent block’s number/height> of the latest block is used to verify a candidate block; [0077-078] – the latest assigned block has been previously verified; [0152] – data values used by the processors are stored in a memory and/or onboard RAM of the accounting node <i.e., the latest block identifiers are stored to be accessible by the processor>); 
compare the received candidate block identifier with a block identifier in the one or more verified block identifiers ([0067] – comparison is made between the assigned candidate block number and the latest assigned block number; [0077-078] – the latest assigned block has been previously verified); 
not verify the candidate block corresponding to the candidate block identifier if the comparing of the received candidate block identifier to the block identifier in the one or more verified block identifiers does not satisfy a predetermined condition (Note: Claim limitations must be recited positively to be a required claim limitation. The recitation of “if the […]” fails to recite a positive limitation, and accordingly the limitation is not necessary for Wang to disclose the claim set; Further, Applicant is directed to Wang at: [0067] and [0093-094] – checks if block is greater than stored latest block identifier, and block must be determined legitimate to add to blockchain <i.e., equal to or less than fails>; [0077-078] – the latest block has been previously verified); and 
verify the candidate block corresponding to the candidate block identifier and sending data corresponding to a verified block of the distributed electronic ledger ([0067] – if the comparison indicates that the candidate block satisfies a characteristic that the block numbers of blocks in the blockchain are monotonically increasing, then the candidate block is determined to be a legitimate , if the comparing of the received candidate block identifier to the 8block identifier in the one or more verified block identifiers satisfies the predetermined condition ([0067] – if the comparison indicates that the candidate block satisfies a characteristic that the block numbers of blocks in the blockchain are monotonically increasing, then the candidate block is determined to be a legitimate block).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-8, 16, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US20190370806, Hereinafter “Wang”) in view of Klaedtke (US20190303932, Hereinafter “Klaedtke”).
Regarding claim 1, Wang teaches a security controller for blockchain mining (abstract, [0067] – system is a blockchain system, wherein nodes ensure legitimate blocks are added to a blockchain) comprising: 
a memory; and one or more processors ([0152] – system implemented via processors and memory) configured to: 
receive a candidate block identifier corresponding to a block number of a candidate block of a distributed electronic ledger ([0152] – accounting node processor receives data values from a read-only memory and/or onboard RAM; [0067] – assigned candidate block number <i.e., a candidate block ; 
[receive] one or more verified block identifiers each corresponding to a block number of one or more verified blocks and to store the one or more verified block identifiers in the memory ([0067] – a latest assigned block number <i.e., a latest block identifier that corresponds to a most recent block’s number/height> of the latest block is used to verify a candidate block; [0077-078] – the latest assigned block has been previously verified; [0152] – data values used by the processors are stored in a memory and/or onboard RAM of the accounting node <i.e., the latest block identifiers are stored to be accessible by the processor>); 
compare the received candidate block identifier with a block identifier in the stored one or more verified block identifiers ([0067] – comparison is made between the assigned candidate block number and the latest assigned block number; [0077-078] – the latest assigned block has been previously verified); and 
if the comparing of the candidate block identifier to the block identifier in the stored one or more verified block identifiers satisfies a predetermined condition (Note: Claim limitations must be recited positively to be a required claim limitation. The recitation of “if the […]” fails to recite a positive limitation, and accordingly the limitation is not necessary for Wang to disclose the claim set; Further, Applicant is directed to Wang at: [0067] – if the comparison indicates that the candidate block satisfies a characteristic that the block numbers of blocks in the blockchain are monotonically increasing, then the candidate block is determined to be a legitimate block; [0077-078] – the latest assigned block has been previously verified;), verify the candidate block corresponding to the candidate block identifier (Note: Claim limitations must be recited positively to be a required claim limitation. The recitation of “if the […]” fails to recite a positive limitation, and accordingly the limitation is not necessary for Wang to disclose the claim set; Further, Applicant is directed to Wang at: [0067] – if the comparison indicates  and send data corresponding to a verified block of the distributed electronic ledger (Note: Claim limitations must be recited positively to be a required claim limitation. The recitation of “if the […]” fails to recite a positive limitation, and accordingly the limitation is not necessary for Wang to disclose the claim set; Further, Applicant is directed to Wang at: [0067] – if the comparison indicates that the candidate block satisfies a characteristic that the block numbers of blocks in the blockchain are monotonically increasing, then the candidate block is determined to be a legitimate block; [0077] and [0093-094] – the legitimate block <i.e., verified block> is added to the distributed ledger of the blockchain).
	While Wang teaches the accounting node verifying that a generated candidate block satisfies a policy (see, e.g., [0091] and [0057] – block numbers must be confirmed to be growing for a candidate block to be recognized as legitimate), Wang appears to fail to specifically disclose wherein the verified identifiers are received by the controller and then stored in the security controller (in lieu of stored in memory and received therefrom by a processor).
	However, Klaedtke teaches a similar system wherein blockchain nodes must verify a new blockchain block as legitimate based on defined policies (see, e.g., [0058-059]), wherein policy verification operations are performed in a security enclave of a node to improve system security (see, e.g., [0062-063] – a compliance checker, such as a TEE/trusted secure enclave, is used to perform checks for blockchain policy compliance. The TEE/trusted secure enclave comprises a processor and memory. Codes and data are loaded into the secure enclave for the compliance testing <i.e., the memory receives and stores information to be tested by the processor>).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with the security controller of Klaedtke, wherein the verified Wang at [0072-073], with Klaedtke at [0017]).

Regarding claim 2, the combination of Wang and Klaedtke teach the security controller of claim 1, wherein the one or more processors (Wang at [0152]) are further configured, if the candidate block identifier is identical to or less than any one of the stored one or more verified block identifiers (Note: Claim limitations must be recited positively to be a required claim limitation. The recitation of “if the […]” fails to recite a positive limitation, and accordingly the limitation is not necessary for the combination of Wang and Klaedtke to disclose the claim set; Further, Applicant is directed to Wang at: [0067] and [0093-094] – checks if block is greater than stored latest block identifier, and block must be determined legitimate to add to blockchain <i.e., equal to or less than fails>), to decline verification of the candidate block corresponding to the candidate block identifier (Note: Claim limitations must be recited positively to be a required claim limitation. The recitation of “if the […]” fails to recite a positive limitation, and accordingly the limitation is not necessary for the combination of Wang and Klaedtke to disclose the claim set; Further, Applicant is directed to Wang at: [0067] and [0093-094] – checks if block is greater than stored latest block identifier, and block must be determined legitimate to add to blockchain <i.e., equal to or less than fails>).  

Regarding claim 3, the combination of Wang and Klaedtke teach the security controller of claim 1, wherein the one or more processors (Wang at [0152]) are further configured, if the comparing of the candidate block identifier to the block identifier in the stored one or more verified block identifiers satisfies the predetermined condition (Note: Claim limitations must be recited positively to be a required claim limitation. The recitation of “if the […]” fails to recite a positive limitation, and Wang and Klaedtke to disclose the claim set; Further, Applicant is directed to Wang at: [0067] – if the comparison indicates that the candidate block satisfies a characteristic that the block numbers of blocks in the blockchain are monotonically increasing, then the candidate block is determined to be a legitimate block), to increment a block number counter to an identifier greater (Note: Claim limitations must be recited positively to be a required claim limitation. The recitation of “if the […]” fails to recite a positive limitation, and accordingly the limitation is not necessary for Wang to disclose the claim set; Further, Applicant is directed to Wang at: [0067-068] – the latest block’s number <i.e., identifier> monotonically increases as blocks are added <i.e., count is incremented>).  

Regarding claim 4, the combination of Wang and Klaedtke teach the security controller claim 1, wherein the root-of-trust device further comprises a memory (Wang at [0152] – processor receives data values from a read-only memory and/or onboard RAM), configured to store a verified block identifier corresponding at least to a last verified block number of one or more verified blocks (Wang at [0152] – processor receives data values from a read-only memory and/or onboard RAM; [0067] – a latest assigned block number <i.e., a latest block identifier that corresponds to a most recent block’s number/height> is used from memory by the executing processor; [0077-078] – the latest block has been previously verified).  

Regarding claim 5, the combination of Wang and Klaedtke teach the security controller of claim 4, wherein the memory is further configured to store at least one of a public key, a private key, or an asymmetric key pair (Wang at [0152] – processor receives data values from a read-only memory and/or onboard RAM; [0041] – accounting node holds private key for decryption of the signed transaction <i.e., private key stored in memory>).  

Regarding claim 7, the combination of Wang and Klaedtke teach the security controller of claim 1, wherein the one or more processors are further configured to determine a block 3number of the candidate block by incrementing a block number of a last verified block (Wang at [0067-068] – the latest block’s number <i.e., identifier> is monotonically increased as blocks are added <i.e., count is incremented>).  

Regarding claim 8, the combination of Wang and Klaedtke teach the security controller claim 1, wherein the one or more processors are further configured, if the candidate block identifier is identical to any one of the stored one or more verified block identifiers, to log a user identifier corresponding to a user submitting the candidate block for verification (Note: Claim limitations must be recited positively to be a required claim limitation. The recitation of “if the […]” fails to recite a positive limitation, and accordingly the limitation is not necessary for the combination of Wang and Klaedtke to disclose the claim set; Further, and while not presently relied upon, Applicant is additionally directed to Wang at [0067], [0093-094] with Cheng (US2021011978) at [034-036] – as disclosing the logging the user identifiers).
  
Regarding claim 16, the combination of Wang and Klaedtke teach the security controller of claim 1, wherein the predetermined condition is at least one of the candidate block identifier being greater than the stored one or more verified block identifiers, the candidate block i5block being more recent than the stored one or more verified dentifiers, and/or the candidate block identifier not being duplicative of any of the store one or more block identifiers (Wang at [0067] – if the comparison indicates that the candidate block satisfies a characteristic that the block numbers of blocks in the blockchain are monotonically increasing, then the candidate block is .  

Regarding claim 27, the combination of Wang and Klaedtke teach the security controller of claim 1, wherein the security controller comprises a trusted processing environment (Klaedtke at see, e.g., [0062-063] – a compliance checker, such as a TEE/trusted secure enclave, is used to perform checks for blockchain policy compliance. The TEE/trusted secure enclave comprises a processor and memory. Codes and data are loaded into the secure enclave for the compliance testing <i.e., the memory receives and stores information to be tested by the processor>), and wherein the one or more processors are configured to perform at least one of comparing the received candidate block identifier with a block identifier in the stored one or more verified block identifiers or verifying the candidate block corresponding to the candidate block identifier in the trusted processing environment (Wang at: [0067] – Comparison is made between the assigned candidate block number <i.e., candidate block identifier> and the latest assigned block number <i.e., verified block identifier>. If the comparison indicates that the candidate block satisfies a characteristic that the block numbers of blocks in the blockchain are monotonically increasing, then the candidate block is determined to be a legitimate block <i.e., a policy is checked>; [0077] and [0093-094] – the legitimate block <i.e., verified block> is added to the distributed ledger of the blockchain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Wang and Klaedtke with the teachings of Klaedtke, wherein the one or more processors are configured to perform at least one of comparing the received candidate block identifier with a block identifier in the stored one or more verified block identifiers or verifying the candidate block corresponding to the candidate block identifier in the trusted Wang at [0072-073], with Klaedtke at [0017]).

Claim(s) 6, 9-10, 13-14, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Klaedtke, further in view of Cheng et al. (US20210119778, Hereinafter “Cheng”).
Regarding claim 6, the combination of Wang and Klaedtke teach the security controller claim 1. The combination of Wang and Klaedtke appears to fail to specifically disclose wherein the one or more processors are further configured to insert a public authentication key into the candidate block if the one or more processors verify the candidate block.  
However, Cheng teaches a distributed ledger verification system (abstract), wherein the one or more processors are further configured to insert a public authentication key into the candidate block if the one or more processors verify the candidate block ([0031-033] – public key is included into blocks added to the blockchain to detect illegal blocks based on a certificate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Klaedtke with the teachings of Cheng, wherein the one or more processors are further configured to insert a public authentication key into the candidate block if the one or more processors verify the candidate block, to improve resistance against double spending attacks on the blockchain network (see, e.g., Cheng at [0002], [0033]).

Regarding claim 9, the combination of Wang and Klaedtke teach the security controller of claim 8. The combination of Wang and Klaedtke appears to fail to specifically disclose wherein the one or more processors are further configured not to verify a candidate block corresponding to the user identifier for whom a predetermined number of candidate blocks were not verified based on their candidate block identifier being identical to any one of the stored one or more verified block identifiers.
 Cheng teaches a distributed ledger verification system (abstract), wherein the one or more processors are further configured not to verify a candidate block corresponding to the user identifier for whom a predetermined number of candidate blocks were not verified based on their candidate block identifier being identical to any one of the stored one or more verified block identifiers  ([0036-038] – detecting a maliciously added block and submitting node, and, when a number of malicious detections at different heights is detected, the CA certificate of the node is marked/revoked. The entire network then rejects blocks submitted by the creator). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Klaedtke with the teachings of Cheng, the root-of-trust device of claim 8, wherein the one or more processors are further configured not to verify a candidate block corresponding to the user identifier for whom a predetermined number of candidate blocks were not verified based on their candidate block identifier being identical to any one of the stored one or more verified block identifiers, to improve resistance against double spending attacks on the blockchain network (see, e.g., Cheng at [0002], [0033]).  

Regarding claim 10, the combination of Wang and Klaedtke teaches the security controller of claim 1. The combination of Wang and Klaedtke appears to fail to specifically disclose wherein the one or more processors are further configured to delay verification of a candidate block until completion of a predetermined time duration. 
However, Cheng teaches a distributed ledger verification system (abstract), wherein the one or more processors are further configured to delay verification of a candidate block until completion of a predetermined time duration ([0033] and [0016] – blocks must wait a specific duration before they may be confirmed, or they will be discarded).
Wang and Klaedtke with the teachings of Cheng, wherein the one or more processors are further configured to delay verification of a candidate block until completion of a predetermined time duration, to improve resistance against double spending attacks on the blockchain network (see, e.g., Cheng at [0002], [0033]).

Regarding claim 13, the combination of Wang and Klaedtke teach the security controller of claim 1. The combination of Wang and Klaedtke appears to fail to specifically disclose wherein verifying the candidate block comprises verifying a block signature of the candidate block and signing the block according to one or more digital keys.  
However, Cheng teaches a distributed ledger verification system (abstract), wherein verifying the candidate block comprises verifying a block signature of the candidate block and signing the block according to one or more digital keys ([0030-033] – a public key and certificate are added to a block, and then other nodes verify the block’s creation by checking whether the signature of the block matches the block’s public key/certificate <i.e., and the hash thereof>; Note: One of ordinary skill in the art before the effective filing date of the claimed invention would know verifying a certificate comprises recalculating the hash value using the public key. While not presently relied upon, see, e.g., Suraj et al. (NPL: “How does a public key verify a signature”, Jan. 28, 2018) describing this process).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Klaedtke with the teachings of Cheng, wherein the one or more processors are further configured to insert a public authentication key into the candidate block if the one or more processors verify the candidate block, to improve resistance against double spending attacks on the blockchain network (see, e.g., Cheng at [0002], [0033]).

Regarding claim 14, the combination of Wang and Klaedtke teach the security controller of claim 1. The combination of Wang and Klaedtke appears to fail to specifically disclose wherein verifying the candidate block comprises verifying a block signature of the candidate block and signing the block according to one or more digital keys.  
However, Cheng teaches a distributed ledger verification system (abstract), wherein verifying the candidate block comprises verifying a hash value of the candidate block by recalculating the hash value ([0030-033] – a public key and certificate are added to a block, and then other nodes verify the block’s creation by checking whether the signature of the block matches the block’s public key/certificate <i.e., and the hash thereof>; Note: One of ordinary skill in the art before the effective filing date of the claimed invention would know verifying a certificate comprises recalculating the utilized hash value using the public key. While not presently relied upon, see, e.g., Suraj et al. (NPL: “How does a public key verify a signature”, Jan. 28, 2018) describing this process).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Klaedtke with the teachings of Cheng, wherein verifying the candidate block comprises verifying a hash value of the candidate block by recalculating the hash value, to improve resistance against double spending attacks on the blockchain network (see, e.g., Cheng at [0002], [0033]).

Regarding claim 22, the combination of Wang and Klaedtke teaches the method of root-of-trust blockchain verification of claim 21. The combination of Wang and Klaedtke appear to fail to specifically teach further comprising disabling verification of a candidate block corresponding to the user identifier for whom a predetermined number of candidate blocks were not verified based on their candidate block identifier being identical to any one of the one or more verified block identifiers
Cheng teaches a system for detecting maliciously added blocks to a system (see, e.g., [0034-036]), further comprising disabling verification of a candidate block corresponding to the user identifier for whom a predetermined number of candidate blocks were not verified based on their candidate block identifier being identical to any one of the one or more verified block identifiers ([0036-038] – detecting a maliciously added block and submitting node, and, when a number of malicious detections at different heights is detected, the CA certificate of the node is marked/revoked. The entire network then rejects blocks submitted by the creator).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Klaedtke with the teachings of Cheng, comprising disabling verification of a candidate block corresponding to the user identifier for whom a predetermined number of candidate blocks were not verified based on their candidate block identifier being identical to any one of the stored one or more verified block identifiers, to improve resistance against double spending attacks on the blockchain network (see, e.g., Cheng at [0002], [0033]).  

Regarding claim 23, the combination of Wang and Klaedtke teach the method of root-of-trust blockchain verification of claim 17. The combination of Wang and Klaedtke appears to fail to specifically disclose wherein the one or more processors are further configured to delay verification of a candidate block until completion of a predetermined time duration. 
However, Cheng teaches a distributed ledger verification system (abstract), further comprising delaying verification of a candidate block until completion of a predetermined time duration ([0033] and [0016] – blocks must wait a specific duration before they may be confirmed, or they will be discarded).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Klaedtke with the teachings of Cheng, Cheng at [0002], [0033]).

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Klaedtke, further view of Lundin et al. (US20210209885, Hereinafter “Lundin”).
Regarding claim 11, the combination of Wang and Klaedtke teaches the security controller of claim 1, wherein the one or more security processors are configured to deny access[[ to the stake]] if the comparing of the candidate block 4identifier to the block identifier of the one or more verified block identifiers does not satisfy the predetermined condition (Wang at: [0067] and [0093-094] – checks if block is greater than stored latest block identifier <i.e., checks a predetermined condition>, and the candidate block must be determined legitimate to add to blockchain <i.e., equal to or less than fails>; [0152] and [0072-073] – performed via processors providing security).
While the combination of Wang and Klaedtke teaches using a proof-of-work algorithm and/or another desired consensus algorithm (Wang at [0092]), it fails to specifically denote using a proof-of-stake algorithm, wherein the one or more processors are further configured to store in a memory a user stake, and to deny access to the stake if the stake provider is misbehaving.  
However, Lundin teaches confirming blocks to a blockchain using a proof of stake consensus algorithm in place of proof-of-work ([0097-099]), wherein the one or more processors are further configured to store a user stake in a memory ([0060-061] – a user’s stake is assigned a custom weight <i.e., a value of the user stake> and stored on the nodes, wherein the custom weight is used in a consensus determination for a proof-of-stake algorithm), and to deny access to the stake if the stake provider is misbehaving (Lundin at [0099] and [0132] – validators on the blockchain lose access to their stake when they misbehave).
Wang and Klaedtke with the teachings of Lundin, wherein the one or more processors are further configured to store in a memory a user stake, and wherein the one or more security processors are configured to deny access to the stake if the comparing of the candidate block 4identifier to the block identifier of the one or more verified block identifiers does not satisfy the predetermined condition, improve resistance to unauthorized hijacking of distributed ledgers (see, e.g., Lundin at [0097-099]).

Regarding claim 12, the combination of Wang, Klaedtke, and Lundin teach the security controller of claim 11, wherein the user stake is a user stake according to a proof of stake algorithm (Lundin at [0097-099] – consensus algorithms may be based on a proof-of-stake in lieu of proof-of-work). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Wang, Klaedtke, and Lundin with the teachings of Lundin, wherein the user stake is a user stake according to a proof of stake algorithm, to improve resistance to unauthorized hijacking of distributed ledgers (see, e.g., Kurson at [0097-099]).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Klaedtke, further view of Kurson et al. (US20200186523, Hereinafter “Kurson”).
Regarding claim 15, the combination of Wang and Klaedtke teach the security controller of claim 1. While the combination of Wang and Klaedtke teaches using a proof-of-work algorithm and/or another desired consensus algorithm ([0092]), it fails to specifically denote wherein the one or more processors are further configured to determine a user stake and compare the determined user 26P77566 stake to a predetermined user stake threshold, and in the case that the user stake is less than the predetermined user stake threshold, to disable verification of the candidate block.  
Kurson teaches confirming blocks to a blockchain using a proof of stake consensus algorithm (abstract, [0049], [0060]), wherein the one or more processors are further configured to determine a user stake and compare the determined user 26P77566stake to a predetermined user stake threshold ([0091] – the system establishes a threshold amount of stake required for approval in a proof-of-stake consensus system, and each node has a different amount of stake in the system), and if the user stake is less than the predetermined user stake threshold, to disable verification of the candidate block (Note: Claim limitations must be recited positively to be a required claim limitation. The recitation of “if the […]” fails to recite a positive limitation, and accordingly the limitation is not necessary for Wang to disclose the claim set; Further, Applicant is directed to Kurson at: [0091] – the system establishes a threshold amount of stake required for approval in a proof-of-stake consensus system, and each node has a different amount of stake in the system. When the validation threshold is not med by the nodes, the system then rejects validation of the proposed record/block).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Klaedtke with the teachings of Kurson, wherein the one or more processors are further configured to determine a user stake and compare the determined user 26P77566stake to a predetermined user stake threshold, and in the case that the user stake is less than the predetermined user stake threshold, to disable verification of the candidate block, to improve resistance to unauthorized hijacking of distributed ledgers (see, e.g., Kurson at [0060]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Klaedtke, further in view of Ferrin (US20160218879, Hereinafter “Ferrin”).
Regarding claim 26, the combination of Wang and Klaedtke teach the security controller of claim 1. While the combination of Wang and Klaedtke teach using a trusted execution environment to perform security operations on the blockchain (see, e.g., Klaedtke at [0062-063]), the combination of Wang and Klaedtke appear to fail to specifically teach wherein the security controller is configured as, or as a component of, a smart card.  
However, Ferrin teaches using trusted execution environments in blockchain block generation (see, e.g., Ferrin at [0041-043]), wherein the security controller is configured as, or as a component of, a smart card ([0043-046] – the trusted execution environment performing the blockchain validation and signatures can be, e.g., of a smart card).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the trusted execution environment of the combination of Wang and Klaedtke with the teachings of Ferrin, wherein the security controller is configured as, or as a component of, a smart card, so general purpose computers may be configured to provide security controller services (see, e.g., Klaedtke at [0062-063] with Ferrin at [0043-046]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Andreina et al. (US20200106623) discloses a proof-of-stake blockchain protocol on a blockchain network, wherein trusted execution environments on the mining nodes are used to sign and add blocks to the blockchain (see, e.g., abstract, [0019-029], [0035]). Windland et al. (US20160284033) discloses a blockchain system wherein block numbers previously added to the blockchain are used as comparison against a new block to be added (see abstract, [0136]). Karame et al. (US20200228318) discloses a method for registering mining computing entities holding trusted execution environments, and using a proof-of-stake system for adding nodes (see, e.g., abstract, [0014], [0026]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365. The examiner can normally be reached Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                        /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438